NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         NOV 26 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

LARRY LEE MOORE,                                 No. 18-17003

                Plaintiff-Appellant,             D.C. No. 2:18-cv-01553-JJT

 v.
                                                 MEMORANDUM*
MARICOPA COUNTY JUVENILE
COURT; et al.,

                Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Arizona
                    John Joseph Tuchi, District Judge, Presiding

                          Submitted November 18, 2019**

Before:      CANBY, TASHIMA, and CHRISTEN, Circuit Judges.

      Larry Lee Moore appeals pro se from the district court’s judgment

dismissing his action alleging federal and state law claims for failure to state a

claim under Federal Rule of Civil Procedure 8. We have jurisdiction under 28

U.S.C. § 1291. We review de novo a dismissal for failure to state a claim under 28


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We review

for an abuse of discretion a dismissal for failure to comply with Federal Rule of

Civil Procedure 8. McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir. 1996). We

affirm.

      The district court properly dismissed Moore’s action because Moore failed

to allege facts sufficient to state any plausible claim. See Hebbe v. Pliler, 627 F.3d
338, 341-42 (9th Cir. 2010) (although pro se pleadings are to be construed

liberally, a plaintiff must present factual allegations sufficient to state a plausible

claim for relief); see also Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (a plaintiff

must allege facts that “allow[] the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged”).

      The district court did not abuse its discretion by dismissing Moore’s action

for failure to comply with Rule 8. Despite the district court’s warning and

instruction, Moore’s amended complaint was vague, confusing, and failed to

clearly allege the bases for his claims. See Fed. R. Civ. P. 8(a)(2) (requiring that a

pleading contain “a short and plain statement of the claim showing that the pleader

is entitled to relief”); McHenry, 84 F.3d at 1179-80 (affirming dismissal of a

complaint because it was “argumentative, prolix, replete with redundancy, and

largely irrelevant”).

      We do not consider matters not specifically and distinctly raised and argued


                                            2                                     18-17003
in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      All pending requests and motions are denied.

      AFFIRMED.




                                         3                                  18-17003